DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Objections
Claims 3 and 15 are objected to because of the following informalities:  
As to claim 3, “passage” in line 3 should instead read “pathway” to be more consistent with language previously recited.  
Claim 15 refers to “a predetermined pressure” and at least one of the plurality of self-closing openings opening if infusate exceeds the predetermined pressure. However claim 14 already refers to “a therapeutic infusion pressure” and the slits being configured to open if pressure from infusate is above the therapeutic infusion pressure. While the examiner understands these to be referring to the same thing, the examiner recommends amending claim 15 to either delete this repetitive (and potentially confusing) language or use language more consistent with that of claim 14.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-3, 5, 7-9, 11, 14-16, 25, 27, and 33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 was amended in line 13 to read “the event of a kinking of or a biologic or pharmaceutical occlusion” however this did not address the previously noted antecedent basis issue, which was referring 
As to claim 2, the previous office action made two separate rejections based on a lack of clarity in the claim language. While the applicant made amendments that somewhat addressed these issues, the claim is still unclear, both because “the infusion pump” was never previously referred to as being in fluid flow communication with the catheter and “slits other than the closest slit” implies that there could be slits that were not previously claimed (it is not believed this is what applicant intends to refer to). Additionally the applicant deleted the period at the end of the claim. The examiner recommends amending claim 2 to read:
“2. The catheter as claimed in claim 1, wherein one of the plurality of slits is located closest to the infusion pumpother slits of the plurality of slits[.]”

Claims 2-3, 5, 7-9, and 11 are rejected as they depend from claim 1.
Claim 14 was amended in line 13 to read “the event of a kinking of or a biologic or pharmaceutical occlusion” however this did not address the previously noted antecedent basis issue, which was referring to “the event of…”. The examiner recommends amending this line to read “…an event of kinking or of a biologic or pharmacological occlusion”.
Claims 15, 16, 25, and 27 are rejected as they depend from claim 14.
Claim 33 was amended in line 11 to read “the event of a kinking of or a biologic or pharmaceutical occlusion” however this did not address the previously noted antecedent basis issue, which was referring to “the event of…”. The examiner recommends amending this line to read “…an event of kinking or of a biologic or pharmacological occlusion”.

Allowable Subject Matter
Claims 1-3, 5, 7-9, 11, 14-16. 25, 27, and 33 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is an examiner’s statement of reasons for allowance:
As to claim 1, the examiner has reconsidered the prior art along with the applicant’s arguments and has withdrawn the previous rejections. Though Burns et al. (US 2008/0021375 A1, cited previously and hereinafter 'Burns') discloses a catheter comprising: a flexible elongate member (40; see para 0102 which describes how the cannula can be non-rigid) comprising a sidewall (see Fig. 7A), a first end portion (proximal portion of 40; Fig. 7A) and a second end portion (distal portion of 40; Fig. 7A), wherein the first end portion is frictionally engaged to a wedge (50) and a catheter hub (base 20) (see Figs. 7A, 7B, showing 40 sandwiched between 50 and 20), and an opening at each of the first end portion and the second end portion (Fig. 7A); a primary fluid pathway (lumen of 40) through the elongate member between the opening of the first end portion and the opening of the second end portion of the elongate member (Fig. 7A) wherein the first end portion is fluidly connected to a fluid reservoir (barrel of 275) of an infusion pump (275) that pumps fluid from the fluid reservoir through the flexible elongate member (Fig. 13, para 0075) and wherein a length of the flexible elongate member between the opening at the first end portion and the opening of the second end portion is configured such that when the second end portion is inserted into skin the second end portion is positioned subcutaneously (see Fig. 7A, 12, 13, and para 0076 which show/describe distal portion of 40 within subcutaneous tissue 96), Burns is silent to at least a secondary fluid pathway in fluid communication with the primary fluid pathway adapted to permit fluid flow in the event of kinking of or biologic or pharmacological occlusion of the primary fluid pathway during subcutaneous infusion; wherein the secondary fluid pathway comprises a plurality of slits in the sidewall of the elongate member, the slits configured to release, depending on their number, size and location on the elongate member, controlled amounts of infusate into the skin of a patient, and wherein the slits are biased to be closed when pressure from infusate is below a therapeutic infusion pressure and adapted to open if pressure from the infusate is above the therapeutic infusion pressure such that the primary and secondary fluid pathways are open simultaneously, wherein the slits are V-shaped, the slits having 
Claims 2, 3, 5, 7-9 and 11 depend from claim 1.
	Claim 14 recites limitations largely similar to claim 1, and is thus considered allowable for the same reasons stated above.
Claims 15, 16, 25, and 27 depend from claim 14.
As to claim 33, though Searle et al. (US 2012/0203198, cited previously and hereinafter 'Searle') teaches an infusion system (Figs. 1-5B) comprising: a base (10); a hub (20) detachably attached to the base (Figs. 1-4, para 0034); a pump (para 0034); a fluid tubing set (24) that connects the pump and the base (para 0034); and a catheter (15) sized for insertion into the skin of a patient comprising a primary fluid pathway (lumen of 15) through a flexible elongate member (see para 0004, claim 4), wherein the catheter is fluidly connected to the pump and the pump pumps fluid from a fluid reservoir through the catheter (“The housing or hub 22 of the extension set 20 is connected to a tube set 24, which is then connected to a pump (not shown) containing a reservoir of insulin or other liquid medication” – para 0036), and wherein a length of the catheter is such that when the catheter is inserted into skin a distal portion is positioned subcutaneously (“The exemplary embodiments of the present invention described below provide a novel means for basal delivery of insulin or other medicament to the subcutaneous or intradermal layer of skin” – para 0029), Searle is silent to a secondary fluid pathway in fluid communication with the primary fluid pathway adapted to permit fluid flow in the event of kinking of or biologic or pharmacological occlusion of the primary fluid pathway; wherein the secondary fluid pathway comprises at least one self-closing opening in the sidewall of the elongate member that is a slit configured as a flap, wherein the slit is biased to remain closed when pressure from infusate is below a therapeutic infusion pressure and open under pressure from the infusate if pressure from infusate is above the therapeutic infusion pressure such that the primary and secondary fluid pathways are open simultaneously and wherein the slit(s) is/are V-shaped, the slits having bilateral symmetry along a primary axis of the catheter, and further wherein the catheter has an outer diameter approximately 0.027 inches, 

Response to Arguments
Applicant’s Remarks submitted 12/13/21 have been considered and have been found persuasive. The examiner notes that the claim amendments have resulted in additional claim rejections and.objections as made above.


Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
                                                                                                                                                                                             Any inquiry concerning this communication or earlier communications from the examiner should 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 5712723383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James D Ponton/Primary Examiner, Art Unit 3783